Case 2:03-cr-00076-JES-MRM Document 132 Filed 11/04/20 Page 1 of 10 PageID 827




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

 UNITED STATES OF AMERICA

 VS.                                    CASE NO: 2:03-cr-76-FtM-29MRM

 FLOYD WILLIAMS


                             OPINION AND ORDER

         Defendant seeks a reduction of his sentence pursuant to the

 First Step Act of 2018. (Doc. #121.)        The United States recognizes

 that defendant is eligible for such a reduction, but opposes any

 reduction.     For the reasons set forth below, defendant’s request

 for a reduction is granted in part and denied in part.

                                        I.

         On February 3, 2020, the Federal Public Defender's Office was

 appointed to determine whether a motion for reduction of sentence

 under Section 404 of the First Step Act of 2018 (the First Step

 Act) and 18 U.S.C. § 3582(c)(1)(B) should be filed on behalf of

 defendant, and the United States Probation Office was ordered to

 issue    a   memorandum   addressing   defendant’s    eligibility   for   a

 reduction. (Doc. #119.)         On May 13, 2020, the United States

 Probation Office issued a Memorandum (Doc. #120) indicating that

 defendant was not eligible for a reduction under the First Step

 Act.     Nonetheless, on May 27, 2020, the Federal Public Defender’s

 Office filed a Motion to Reduce Sentence Pursuant to The First

 Step Act of 2018 (Doc. #121) seeking a sentence reduction from 360
Case 2:03-cr-00076-JES-MRM Document 132 Filed 11/04/20 Page 2 of 10 PageID 828



 months   to   262   months    imprisonment.        On   June    23,   2020,    the

 government filed a Response in Opposition (Doc. #124).

       On June 16, 2020, the Eleventh Circuit decided United States

 v.   Jones,   962   F.3d     1290   (11th   Cir.   2020),      addressing     what

 constitutes a “covered offense” under the First Step Act.                     As a

 result, the United States Probation Office issued an Amended

 Memorandum (Doc. #125) indicating that defendant is eligible for

 a sentence reduction, and that the Sentencing Guidelines re-

 calculation established an imprisonment range of 262 to 327 months

 based on a reduced Total Offense Level of Level 34.

       As a result of the amended Memorandum, the Court allowed the

 parties to supplement their filings or file a stipulation.                  (Doc.

 #126.)   On August 19, 2020, defendant filed a Supplement to Motion

 to Reduce Sentence Pursuant to the First Step Act of 2018 (Doc.

 #128), and on August 26, 2020, the government filed a Supplemental

 Response (Doc. #129).          The respective position of the parties

 remained essentially the same.

       On September 4, 2020, a second amended Memorandum (Doc. #130)

 was filed by the United States Probation Office.               This Memorandum

 reflected that while defendant was eligible under the Act, and the

 Total Offense Level would be reduced from Level 42 to Level 37

 (not Level 34), and therefore the range of imprisonment would

 remain 360 to Life.        The United States Probation Office filed a

 third amended Memorandum (Doc. #131) on November 4, 2020 to correct
Case 2:03-cr-00076-JES-MRM Document 132 Filed 11/04/20 Page 3 of 10 PageID 829



 a   mis-statement   as   to   the   Sentencing   Guidelines   range   which

 appeared at page 3 of the prior Memorandum.          Defendant’s current

 projected release date is April 8, 2030.         (Doc. #130.)

       Defendant seeks a reduction of his sentence to a total of 262

 months of imprisonment, followed by a term of four years of

 supervised release.      Defendant recognizes that the First Step Act

 does not change the Sentencing Guidelines range of 360 months to

 life imprisonment, but argues that a reduction is nonetheless

 warranted.    (Doc. #121, pp. 14-15.)       The government concedes that

 defendant’s offenses are covered offenses and that the Court has

 the authority to reduce his sentence, but asserts that the Court

 not exercise its discretion to reduce the sentence.           (Doc. #129,

 pp. 1-2.)

                                       II.

       On July 23, 2003, a grand jury returned an Indictment (Doc.

 #1) charging defendant with conspiracy to possess with intent to

 distribute 50 grams or more of crack cocaine (Count One) and

 possession with intent to distribute 50 grams or more of crack

 cocaine (Count Two).       Count One carried a statutory term of 10

 years to life imprisonment, and Count Two provided a statutory 5

 to 40 year term of imprisonment.         (Doc. #130, p. 2.)      Defendant

 was convicted of both counts after a jury trial.

       Defendant’s Sentencing Guidelines range was computed under

 the November 5, 2003 United States Sentencing Guidelines (USSG)
Case 2:03-cr-00076-JES-MRM Document 132 Filed 11/04/20 Page 4 of 10 PageID 830



 Manual.        (Doc. #130, ¶¶ 4, 24.)    Defendant was held accountable

 for at least 1.5 kilograms of crack cocaine, resulting in a Base

 Offense Level 38.         Two levels were added for possession of a

 dangerous weapon in the proximity of the drugs, and three levels

 were added for defendant’s role as an organizer or leader involving

 5 or more participants.        (Doc. #130, p. 14, ¶¶ 24-29.)        Defendant

 was determined to be a career offender based upon his prior felony

 convictions, and he was found to have 43 criminal history points.

 Defendant had a resulting Total Offense Level of 42 1, and a Criminal

 History Category of VI, resulting in an imprisonment range of 360

 months to life.        Defendant was sentenced on June 1, 2004, to a

 total term of 360 months of imprisonment on both counts.                   (Doc.

 #73.)

         The conviction and sentence were affirmed on appeal.            United

 States v. Williams, 139 F. App'x 215 (11th Cir. 2005), cert.

 denied, 126 S. Ct. 776 (2005).           Post-conviction, defendant was

 found     ineligible,    and   denied    a     sentence    reduction,      under

 Amendments 706, 750, 759, and 782 to the Sentencing Guidelines.

 (Docs. ## 96, 104, 115.)

                                         III.

         While a district court does not have inherent authority to

 reduce     a    previously   imposed    sentence,    the    First   Step    Act




 1 The Total Offense Level was improperly calculated as a 42 rather
 than a 43. (Doc. #130, p. 2 n.1; p. 14, ¶ 34.)
Case 2:03-cr-00076-JES-MRM Document 132 Filed 11/04/20 Page 5 of 10 PageID 831



 authorizes, but does not require, a sentence reduction for certain

 crack cocaine convictions.

        A district court lacks the inherent authority to
        modify a term of imprisonment. 18 U.S.C. § 3582(c);
        United States v. Puentes, 803 F.3d 597, 606 (11th Cir.
        2015). But it may do so, as relevant here, to the
        extent that a statute expressly permits. 18 U.S.C. §
        3582(c)(1)(B). And the First Step Act expressly
        permits district courts to reduce a previously imposed
        term of imprisonment.

 United States v. Jones, 962 F.3d 1290, 1297 (11th Cir. 2020).

       The First Step Act “granted district courts discretion to

 reduce the sentences of crack-cocaine offenders in accordance with

 the amended penalties in the Fair Sentencing Act. See First Step

 Act § 404.”      Id. at 1297.    This authority to reduce a sentence

 first requires that the offense of conviction was a “covered

 offense” under the First Step Act.            The Eleventh Circuit has

 recently discussed this “covered offense” requirement:

        The First Step Act permits a district “court that
        imposed a sentence for a covered offense” to “impose
        a reduced sentence as if sections 2 and 3 of the Fair
        Sentencing Act were in effect at the time the covered
        offense was committed.” First Step Act § 404(b). It
        defines “covered offense” as “a violation of a Federal
        criminal statute, the statutory penalties for which
        were modified by section 2 or 3 of the Fair Sentencing
        Act that was committed before August 3, 2010.” Id. §
        404(a).

        . . . .

        A movant’s offense is a covered offense if section two
        or three of the Fair Sentencing Act modified its
        statutory   penalties.   Section  two   of  the   Fair
        Sentencing Act, . . . modified the statutory penalties
        for crack-cocaine offenses that have as an element the
        quantity of crack cocaine provided in subsections
Case 2:03-cr-00076-JES-MRM Document 132 Filed 11/04/20 Page 6 of 10 PageID 832



        841(b)(1)(A)(iii)   and   (B)(iii).  It   did  so   by
        increasing the quantity of crack cocaine necessary to
        trigger those penalty provisions. See Fair Sentencing
        Act § 2(a). So a movant has a “covered offense” if his
        offense triggered a statutory penalty that has since
        been modified by the Fair Sentencing Act.

        . . . .

        To determine the offense for which the district court
        imposed a sentence, district courts must consult the
        record, including the movant’s charging document, the
        jury verdict or guilty plea, the sentencing record,
        and the final judgment. From these sources, the
        district court must determine whether the movant’s
        offense triggered the higher penalties in section
        841(b)(1)(A)(iii) or (B)(iii). If so, the movant
        committed a covered offense.

 Id. at 1297-1298, 1300-1301.

       A “movant’s satisfaction of the ‘covered offense’ requirement

 does not necessarily mean that a district court can reduce his

 sentence.    Any reduction must be ‘as if sections 2 and 3 of the

 Fair Sentencing Act . . . were in effect at the time the covered

 offense was committed.” First Step Act § 404(b).”         Jones, 962 F.3d

 at 1303.

        This “as-if” requirement imposes two limits relevant
        to these appeals. First, it does not permit reducing
        a movant’s sentence if he received the lowest
        statutory penalty that also would be available to him
        under the Fair Sentencing Act. Second, in determining
        what a movant’s statutory penalty would be under the
        Fair Sentencing Act, the district court is bound by a
        previous finding of drug quantity that could have been
        used to determine the movant’s statutory penalty at
        the time of sentencing.

 Id.   If the offense of conviction was a covered offense and the

 “as if” requirements are satisfied, a district court has discretion
Case 2:03-cr-00076-JES-MRM Document 132 Filed 11/04/20 Page 7 of 10 PageID 833



 to grant or deny a sentence reduction.

        The Act makes clear that the relief in subsection (b)
        is discretionary: “Nothing in this section shall be
        construed to require a court to reduce any sentence
        pursuant to this section.”

 Id. at 1297–98.     This determination does not require defendant’s

 presence at an evidentiary hearing or a full resentencing.               United

 States v. Denson, 963 F.3d 1080, 1087 (11th Cir. 2020).

                                        III.

       As the parties now concede, defendant is eligible for a

 sentence   reduction    because    both       offenses   of     convictions   are

 “covered   offenses”    under    the    First    Step    Act.     Additionally,

 defendant did not receive the lowest statutory penalty that also

 would be available to him under the Fair Sentencing Act.                  While

 the Sentencing Guidelines range calculation is the same 360 months

 to life imprisonment, the original sentence was imposed before

 United States v. Booker, 543 U.S. 220 (2005), and was therefore

 subject to mandatory, not simply advisory, Sentencing Guidelines.

       “District courts have wide latitude to determine whether and

 how to exercise their discretion in this context. In exercising

 their discretion, they may consider all the relevant factors,

 including the statutory sentencing factors, 18 U.S.C. § 3553(a).”

 Jones, 962 F.3d at 1304.        The Court has indeed considered all the

 factors set forth in 18 U.S.C. § 3553(a), all of the factors

 identified by defendant, the Presentence Investigation Report, the
Case 2:03-cr-00076-JES-MRM Document 132 Filed 11/04/20 Page 8 of 10 PageID 834



 Probation Office Memoranda, and the written submissions of the

 parties.

        Defendant’s motion presents a close question.             Some things

 have changed since the original sentencing, and some things have

 not.     The prior mandatory nature of the Sentencing Guidelines

 changed shortly after the original sentence was imposed. 2              Even

 under today’s law, however, defendant remains a career offender.

 Defendant had an astonishing 43 criminal history points, far in

 excess of the 13 points needed to top-out at Criminal History

 Category VI.     A large quantity of crack cocaine -1.5 kilograms –

 was attributed to defendant.

        Defendant has served nearly 16 years imprisonment, and is now

 in his mid-40s.       Defendant received only two disciplinary reports

 during his imprisonment, and none since 2017.                Defendant was

 disciplined in 2017 for assault without serious injury and in 2016

 for possessing a hazardous tool, which was a contraband cellular

 telephone.      (Doc. #121, p. 17; Doc. #121-1, p. 2.)             Defendant

 earned    his   GED   and   took   numerous   vocational   and   educational

 programs, and worked several jobs while in custody.              (Doc. #121,

 p. 2.)     The Court places no credence, however, on defendant’s

 statement that he “may well have proceeded differently and accepted

 responsibility rather than proceeding to trial” under the current




 2 On direct appeal the Eleventh Circuit              found   there   was   no
 statutory Booker error. (Doc. #90.)
Case 2:03-cr-00076-JES-MRM Document 132 Filed 11/04/20 Page 9 of 10 PageID 835



 sentencing regime.         (Doc. #121, p. 14.)             Nonetheless, the Court

 accepts defendant’s statement that he now accepts responsibility

 for his actions.         (Id. at 15.)

      In the final analysis, the Court concludes that a sentence

 which is now sufficient, but not greater than necessary under 18

 U.S.C. § 3553, is 300 months of imprisonment as to Count I and 240

 months     imprisonment       as    to   Count    II,    the   terms    to   be    served

 concurrently, to be followed by four (4) years of supervised

 release.

        Floyd Williams                                   Original    NEW Amended
      USM No. 33693-018                                  Judgment      Judgment
      Total Offense Level:                                   42           37
      Criminal History Category:                             VI           VI
      Guideline Range in months:                            360       360 months
                                                           months       to life
                                                          to life
      Supervised Release Range in                             5               4
      years
      SENTENCE                                             360             300
      SUPERVISED RELEASE                                 5 years         4 years


       Accordingly, it is hereby

       ORDERED AND ADJUDGED:

       1.     Defendant’s Motion to Reduce Sentence Pursuant to The

 First Step Act of 2018 (Doc. #121), filed by counsel, is GRANTED

 IN PART AND DENIED IN PART.

       2.     Defendant’s previously imposed sentence of imprisonment

 of 360 months is reduced to 300 months as to Count I and 240 months

 as   to    Count   II,   to    be    served      concurrently,     or   time      served,
Case 2:03-cr-00076-JES-MRM Document 132 Filed 11/04/20 Page 10 of 10 PageID 836



 whichever is greater, followed by a reduced term of supervised

 release of 4 years.      Except as otherwise provided, all provisions

 of the judgment dated June 2, 2004 shall remain in effect.

       DONE and ORDERED at Fort Myers, Florida, this           4th    day of

 November, 2020.




 Copies:
 AUSA
 Counsel of record
 U.S. Probation
 U.S. Marshal


 Southeast Regional Office
 Federal Bureau of Prisons
 3800 Camp Creek Parkway, Bldg. 2000
 Atlanta, GA 30331
